383 S.W.2d 590 (1964)
Oliver CALDWELL, Appellant,
v.
The STATE of Texas, Appellee.
No. 36882.
Court of Criminal Appeals of Texas.
October 14, 1964.
Motion to Reinstate Appeal Denied November 11, 1964.
Emmett Colvin, Jr., Dallas, appointed counsel on appeal only, for appellant.
Henry Wade, Dist. Atty., W. F. Alexander, Edwin Davis and C. M. Turlington, Asst. Dist. Attys., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
This is an attempted appeal from a death penalty conviction for the offense of murder. This is the same case as our Cause No. 37,007, this day decided, Tex.Cr., 383 S.W.2d 587, from which it will appear that no notice of appeal was given during the term of court at which relator was convicted.
Though this Court has many times refused to affirm a death penalty case where no statement of facts has been filed and has considered statements of facts filed long after the time provided by the statute had expired, we are without jurisdiction to entertain an appeal in the absence of a timely notice of appeal.
The appeal is dismissed.